Citation Nr: 1425885	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  06-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1968 to April 1972, including service in Vietnam; he died in February 2005.  The appellant is the Veteran's surviving spouse.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana in which the appellant's claim of entitlement to service connection for the cause of the Veteran's death was denied.  

In November 2011, the Board requested a Veterans Health Administration (VHA) medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  This opinion was rendered in May 2010.  In June 2012, the Board requested a supplemental opinion from the same VHA physician, which was received in September 2012.

In addition to the paper claims files, there is an electronic file associated with the claim.  The electronic file does currently contain evidence pertinent to the appellant's claim that is not included in the paper claims file - namely, VA treatment records dated between April 2004 and February 2005.

The Board remanded the case for additional development in September 2013.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2013, the Board remanded for additional development to rebuild the claims file, pursuant to the procedures of the VA Adjudication Procedure Manual, M21-1MR.  This was to include obtaining private medical records from Drs. Morgan E. Tharp II and Randall A. Lee, as well as the terminal hospital records from Community Hospital South dated in January and February of 2005; these records are not included in the evidence of record.  All efforts expended in this attempt to rebuild the file were supposed to be documented in the claims file.  However, there is no indication that any attempt was made to obtain these private records while the case was in remand status.  

Furthermore, the September 2013 Board remand directives stated that the AOJ was to obtain a medical opinion that answered several specific questions.  The October 2013 medical opinion consists of three sentences and the March 2014 addendum to the opinion consists of two sentences.  The reviewing physician did not provide any rationale for his conclusions and did not address the specific questions asked by the Board.  In addition, the remand directives stated that the AOJ was to review the physician's report to verify that all requested findings and opinions had been supplied; if anything was lacking the AOJ was to refer the report to the VA reviewing physician for corrections or additions.  

The VA medical opinion did not supply the requested findings or opinions nor did the reviewing physician supply any rationale for his opinions and therefore the opinion was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Finally, the Board notes that no Supplemental Statement of the case (SSOC) was issued after the March 2014 addendum to the medical opinion was added to the evidence of record.  The last SSOC of record was issued in December 2013.  See 38 C.F.R. § 19.31(b)(1).  

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Obtaining any and all private medical records from Drs. Morgan E. Tharp II and Randall A. Lee and the terminal hospital records from Community Hospital South dated in January and February of 2005.  Copies of all records obtained are to be associated with the claims file.  The appellant should cooperate in this effort as needed.

2.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and her representative must also be informed of the negative results and be given opportunity to secure the records.

3.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for the Veteran's records to be reviewed for a determination of the causes(s) of the Veteran's death by an oncologist.  The reviewer must be provided with the entire claims file, including any records obtained pursuant to the above development, and a copy of this remand.  If the reviewing physician does not have access to the electronic file, any relevant records contained in the electronic file that are not available to the reviewer must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewer is requested to provide an opinion as to the medical probability that the fatal adenocarcinoma of the gastroesophageal junction was related to the Veteran's in-service exposure to Agent Orange or to his service-connected diabetes mellitus (DM).  

In particular, the reviewer must discuss whether the in-service exposure to tactical herbicides may have increased the Veteran's risk for esophageal cancer and give the probability of a significant contribution by Agent Orange exposure.  The reviewer must also discuss whether any service-connected disability aggravated, contributed to or accelerated the esophageal cancer.  

The reviewer must provide an opinion as to the following questions:

a.  What was/were the primary/immediate cause(s) of the Veteran's death?

b.  What are the known risk factors for esophageal cancer?  What risk factors did the Veteran have?  What is the most likely cause of the Veteran's esophageal cancer?  While the Agent Orange compendia do not list esophageal cancer as a cancer caused by Agent Orange, did the Veteran's exposure to tactical herbicides such as Agent Orange play any role in his development of esophageal cancer?  Why or why not?  Discuss the May 5, 1990 Report to the Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange (reported by Special Assistant Admiral E.R. Zumwalt, Jr.), which, in pertinent part, found that there was adequate evidence to reasonably conclude that it was at least as likely as not that there was a relationship between exposure to Agent Orange and esophageal cancers and cite to the current medical literature.

c.  What role, if any, did the Veteran's service-connected DM play in (i) causing, or (ii) aggravating the condition(s) leading to his death?  If the Veteran's DM disability aggravated, contributed to or accelerated any esophageal cancer-related pathology, the reviewer must state to what extent the disability did so.

d.  What role, if any, did the Veteran's service-connected DM in the aggregate play in 
(i) causing, (ii) contributing substantially or materially to, or (iii) hastening the Veteran's death?  Did the Veteran's DM affect a vital organ such as the heart/vascular system?  Could the Veteran's DM be characterized as having a progressive or debilitating nature? 

e.  Was there any service-related pathology that caused general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause of death?

The reviewer must identify the information on which the opinions are based.  The opinions must adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.  

In assessing the relative likelihood as to origin and etiology of the esophageal cancer, the reviewer must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's death was causally or etiologically related to any incident of his active service, including exposure to Agent Orange and any service-connected disability such as DM, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the cause of the Veteran's death.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Upon receipt of the VA reviewing oncologist's report, conduct a review to verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing oncologist for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

5.  Undertake any other warranted development.  

6.  Then, readjudicate the claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations.

7.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

